Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1 to 11 are allowed.  The examiner has considered the IDS of 07-27-2022 and it does not affect the allowability of the claims.  This communication is in response to a printer rush request from the Office of Publications.


REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: The closest prior art is Yu, et al. (“MOBA-Slice,” cited by the applicants on the 12-30-2022 IDS).  Yu pertains to time-slice analysis of game outcomes to predict future game trends (Abst.; Para. 2.1 and Fig. 2 on pages 3 and 4).  Yu does not pertain to the presently cited “training an artificial neural network for analyzing the operation of a computer game by predicting a result of a the computer game at a specific time point during play of the computer game, the apparatus comprising: a processor and a memory for training the neural network, wherein the processor executes a program stored in the memory to perform: obtaining play attributes of the computer game in a time slot including the specific time point; and predicting the result of the computer game at the specific time point by inputting the play attributes to a game result prediction model generated based on the training of the neural network thereby improving an understanding of the computer game characteristics and operation during development and testing of the computer game, wherein the game result prediction model corresponds to the time slot including the specific time point.”  
In the inference step, the time slot matching unit of the game result predicting processor may determine a time slot including the specific time point (or the selected time point), and obtain a list of the play attributes for the determined time slot.  The specific time point may be a time point selected by a user playing the computer game during play of the computer game or a time point according to a predetermined period.  For example, the developer of the computer game may use the game result prediction device to predict the win probability of a specific player at the specific time point during the game or a certain team to which the specific player belongs while developing the computer game or when the computer game is being serviced.  Alternatively, the win probability for each time point determined by the game result prediction apparatus may be displayed on one side of the game screen or on a pop-up window according to a selection of the player when the computer game is being played.  Here, the timing at which the win probability is displayed may be a timing point according to a predetermined period.  The play attribute extract unit 320 may extract the play attributes included in the list from log data of the computer game.  The game result inference unit may infer the result of the computer game at the specific time point by inputting the play attributes at the specific time point to the game result prediction model for a time slot including the specific time point.  The result of the computer game at the specific time point may be accurately predicted in game development, game service, game relay, etc. through the game result prediction model generated from play attributes close to the time slot of the played computer game.  The examiner respects that the applicants may have different reasons for allowance.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW D HOEL whose telephone number is (571)272-5961. The examiner can normally be reached M-F 8:00 A.M.-4:30 P.M..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Lewis can be reached on (571) 272-7673. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.D.H/Examiner, Art Unit 3715                                                                                                                                                                                                        /DAVID L LEWIS/Supervisory Patent Examiner, Art Unit 3715